 



Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”), is effective as of
                          , 2007, between Thermadyne Holdings Corporation, a
Delaware corporation (the “Company”), and                      (“Indemnitee”).
     WHEREAS, the Board of Directors of the Company has determined that it is in
the best interests of the Company and the Company’s stockholders to attract and
retain the most capable persons as directors and officers of the Company; and
     WHEREAS, the Board of Directors, after reasonable investigation, has
determined that the liability insurance coverage presently available to the
Company may be inadequate in certain circumstances to cover all possible
exposure for which Indemnitee should be protected and that the Company should
act to assure such persons that there will be adequate certainty of protection
through a combination of insurance and indemnification against risks of claims
and actions against them arising out of their service to and activities on
behalf of the Company; and
     WHEREAS, the Amended and Restated Certificate of Incorporation of the
Company (together with the Company’s Amended and Restated Bylaws, as amended to
date, the “Charter Documents”) provides for indemnification of its officers and
directors to the fullest extent permitted by Section 145 of the General
Corporation Law of the State of Delaware (the “DGCL”), and the Company wishes to
clarify and enhance the rights and obligations of the Company and Indemnitee
with respect to indemnification; and
     WHEREAS, Section 145 of the DGCL, under which the Company is organized,
empowers the Company to indemnify its directors, officers, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as the directors, officers, employees or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by Section
145 is not exclusive;
     WHEREAS, in order to induce and encourage highly experienced and capable
persons such as Indemnitee to serve and continue to serve as directors and
officers of the Company and in any other capacity with respect to the Company,
and to otherwise promote the desirable end that such persons will resist what
they consider unjustified lawsuits and claims made against them in connection
with the good faith performance of their duties to the Company, with the
knowledge that certain costs, judgments, penalties, fines, liabilities and
expenses incurred by them in their defense of such litigation are to be borne by
the Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the contractual indemnification as set forth herein is not only
reasonable and prudent but also promotes the best interests of the Company and
its stockholders; and
     WHEREAS, the Company desires to have Indemnitee serve or continue to serve
as a director or officer of the Company and in such other capacity with respect
to the Company as the Company may request, as the case may be, free from undue
concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of Indemnitee acting

 



--------------------------------------------------------------------------------



 



in good faith in the performance of Indemnitee’s duty to the Company; and
Indemnitee desires to continue so to serve the Company, provided, and on the
express condition, that he or she is furnished with the indemnity set forth
hereinafter;
     Now, therefore, in consideration of Indemnitee’s willingness to serve or
continue to serve as a director or officer of the Company, the parties hereto
agree as follows:
     1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as
a director or officer of the Company or, at the Company’s request and the
agreement of the Indemnitee, another enterprise, faithfully and to the best of
Indemnitee’s ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing.
     2. Indemnification. The Company shall indemnify Indemnitee to the fullest
extent permitted by the DGCL in effect on the date hereof or as such law may
from time to time be amended (but, in the case of any such amendment, only to
the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment). Without diminishing the scope of the indemnification provided
by this Section, the rights of indemnification of Indemnitee provided hereunder
shall include but shall not be limited to those rights hereinafter set forth,
except that no indemnification shall be paid to Indemnitee:
     (a) to the extent expressly prohibited by the DGCL;
     (b) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the Company or any other company or organization on whose
board Indemnitee serves at the request of the Company, except in respect of any
indemnity exceeding the payment under such insurance policy, indemnity clause,
by-law or agreement;
     (c) for prosecution of a claim brought by Indemnitee in an action, suit or
proceeding, or part thereof, initiated by Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 10 below to enforce rights under
this Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of the Company;
     (d) with respect to any action, suit or proceeding brought by or on behalf
of the Company against Indemnitee that is authorized by the Board of Directors
of the Company, except as provided in Sections 4, 5, 6 and 10 below;
     (e) to indemnify Indemnitee on account of any proceeding if and to the
extent that final judgment is rendered against Indemnitee for payment or an
accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; or

- 2 -



--------------------------------------------------------------------------------



 



     (f) to indemnify Indemnitee in connection with proceedings or claims
involving the enforcement of non-compete and/or non-disclosure agreements or the
non-compete and/or non-disclosure provisions of employment, consulting or
similar agreements the Indemnitee may be a party to with the Company, or any
subsidiary of the Company or any other applicable foreign or domestic
corporation, partnership, joint venture, trust or other enterprise, if any.
     3. Indemnity in Proceedings Other than an Action by or in the Right of the
Company. Except as limited by Section 2 above, Indemnitee shall be entitled to
the indemnification rights provided in this Section if Indemnitee is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent (which, for
purposes of this Agreement, shall include a trustee, fiduciary, partner or
manager or similar capacity ) of any other entity (which, for purposes of this
Agreement, shall include another corporation, partnership, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise), or by reason
of anything done or not done by Indemnitee in any such capacity. Pursuant to
this Section, Indemnitee shall be indemnified against all costs, judgments,
penalties, fines, liabilities, amounts paid in settlement by or on behalf of
Indemnitee, and Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding, if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe his or her conduct was unlawful. If Indemnitee is serving as a
director, officer, employee or agent of another entity affiliated with the
Company, then there shall be a rebuttable presumption that Indemnitee is doing
so at the request of the Company.
     4. Indemnity in Proceedings by or in the Right of the Company. Except as
limited by Section 2 above, Indemnitee shall be entitled to the indemnification
rights provided in this Section if Indemnitee was or is a party or is threatened
to be made a party to any Proceeding brought by or in the right of the Company
to procure a judgment in its favor by reason of the fact that Indemnitee is or
was a director, officer, employee or agent of the Company, or is or was serving
at the request of the Company as a director, officer, employee or agent of any
other entity, or by reason of anything done or not done by Indemnitee in any
such capacity. Pursuant to this Section, Indemnitee shall be indemnified against
all costs, judgments, penalties, fines, liabilities, amounts paid in settlement
by or on behalf of Indemnitee, and Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company; provided, however, that no such indemnification
shall be made in respect of any claim, issue, or matter as to which the DGCL
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities, amounts paid in settlement and Expenses as such court shall deem
proper.

- 3 -



--------------------------------------------------------------------------------



 



     5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Section 2(d), 3 and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any action, suit or proceeding (including an action, suit or
proceeding brought by or in the right of the Company) or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred in connection therewith. For purposes
of this Agreement and without limiting the foregoing, if any action, suit or
proceeding is disposed of, on the merits or otherwise (including a disposition
without prejudice), without (i) the disposition being adverse to Indemnitee,
(ii) an adjudication that Indemnitee was liable to the Company, (iii) a plea of
guilty or nolo contendere by Indemnitee, (iv) an adjudication that Indemnitee
did not act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and (v) with respect to
any criminal proceeding, an adjudication that Indemnitee had reasonable cause to
believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.
     6. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities, amounts paid in settlement or
Expenses actually and reasonably incurred in connection with any action, suit or
proceeding (including an action, suit or proceeding brought by or in the right
of the Company), but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such costs,
judgments, penalties, fines, liabilities, amounts paid in settlement and
Expenses actually and reasonably incurred to which Indemnitee is entitled.
     7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal or other Expenses as a
result of or related to Indemnitee’s service as a director, officer, employee or
agent of the Company, or Indemnitee’s service at the request of the Company as a
director, officer, employee or agent of any other entity, in any threatened,
pending or completed legal, administrative, investigative or other proceeding or
matter to which Indemnitee neither is, nor is threatened to be made, a party.
     8. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7, the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall, other than in case of a Change
of Control (other than a Change in Control which has been approved by a majority
of the Company’s Board of Directors who were directors immediately prior to such
Change in Control), be determined by the following person or persons who shall
be empowered to make such determination: (a) the Board of Directors of the
Company by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum; (b) a committee of Disinterested Directors
designated by a majority vote of such directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee; or
(d) by a majority vote of a quorum of the

- 4 -



--------------------------------------------------------------------------------



 



outstanding shares of stock of all classes entitled to vote on the matter,
voting as a single class, which quorum shall consist of stockholders who are not
at that time parties to the action, suit or proceeding in question. Other than
in case of a Change of Control (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), such Independent Counsel shall be
selected by the Board of Directors and approved by Indemnitee. Upon failure of
the Board so to select such Independent Counsel or upon failure of Indemnitee so
to approve, such Independent Counsel shall be selected by lot from among the ten
(10) law firms which, according to publicly available sources, have the most
lawyers practicing in offices located in St. Louis, Missouri (excluding firms
that, in any of their offices, have acted as counsel for the Company or
Indemnitee or any other party to the action, suit or proceeding or any affiliate
of such person). Such determination of entitlement to indemnification shall be
made not later than 30 calendar days after receipt by the Company of a written
request for indemnification. Such request shall include documentation or
information which is necessary for such determination and which is reasonably
available to Indemnitee. Any Expenses incurred by Indemnitee in connection with
a request for indemnification or payment of Expenses hereunder, under any other
agreement, any provision of the Charter Documents or any directors’ and
officers’ liability insurance, shall be borne by the Company. The Company hereby
indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.
     The Company agrees that if there is a Change in Control of the Company
(other than a Change in Control which has been approved by a majority of the
Company’s Board of Directors who were directors immediately prior to such Change
in Control) then the entitlement of Indemnitee with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments
under this Agreement or any other agreement or Charter Document now or hereafter
in effect relating to events indemnifiable under this Agreement, shall be
determined by Independent Counsel in a written opinion. In case of a Change of
Control (other than a Change in Control which has been approved by a majority of
the Company’s Board of Directors who were directors immediately prior to such
Change in Control), Independent Counsel shall be selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld). If
Indemnitee and the Company are unable to agree on the selection of Independent
Counsel, such Independent Counsel shall be selected by lot from among the ten
(10) law firms which, according to publicly available sources, have the most
lawyers practicing in offices located in St. Louis, Missouri (excluding firms
that, in any of their offices, have acted as counsel for the Company or
Indemnitee or any other party to the action, suit or proceeding or any affiliate
of such person). Independent Counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
the Indemnitee would be permitted to be indemnified. The Company agrees to pay
the reasonable fees of the Independent Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

- 5 -



--------------------------------------------------------------------------------



 



     9. Presumptions and Effect of Certain Proceedings. The Secretary of the
Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 above
that Indemnitee has made such request for indemnification. Upon making such
request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof by
clear and convincing evidence in making any determination contrary to such
presumption. If the person or persons so empowered to make such determination
shall have failed to make the requested determination with respect to
indemnification within 30 calendar days after receipt by the Company of such
request, a requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any Proceeding described in Sections 3 or 4
above by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself: (a) create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.
     10. Remedies of Indemnitee in Cases of Determination not to Indemnify or
not to Pay Expenses or Other Failure to Indemnify or Pay Expenses. In the event
that a determination is made that Indemnitee is not entitled to indemnification
hereunder or if payment has not been timely made following a determination of
entitlement to indemnification pursuant to Sections 8 and 9 above, or if
Expenses are not paid pursuant to Section 15 below, Indemnitee shall be entitled
to final adjudication in a court of competent jurisdiction of entitlement to
such indemnification or payment. Alternatively, Indemnitee at Indemnitee’s
option may seek an award in an arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association, such
award to be made within sixty days following the filing of the demand for
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim. The determination in
any such judicial proceeding or arbitration shall be made de novo and Indemnitee
shall not be prejudiced by reason of a determination (if so made) pursuant to
Sections 8 or 9 that Indemnitee is not entitled to indemnification. If a
determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 above that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or any payment of
Expenses hereunder, the Company shall pay all Expenses actually and reasonably
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate Proceedings).
     11. Other Rights to Indemnification. Indemnification and payment of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may

- 6 -



--------------------------------------------------------------------------------



 



now or in the future be entitled under any provision of the Charter Documents or
other organizational documents of the Company, vote of stockholders or
Disinterested Directors, provision of law, agreement or otherwise. To the extent
that a change in the DGCL (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Charter Documents and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.
     12. Expenses to Enforce Agreement. In the event that Indemnitee is subject
to or intervenes in any Proceeding in which the validity or enforceability of
this Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any actual Expenses incurred by Indemnitee.
     13. Continuation of Indemnity. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Company or is serving at the request
of the Company as a director, officer, employee or agent of any other entity and
shall continue thereafter with respect to any possible claims based on the fact
that Indemnitee was a director, officer, employee or agent of the Company or was
serving at the request of the Company as a director, officer, employee or agent
of any other entity. This Agreement shall be binding upon all successors and
assigns of the Company (including any transferee of all or substantially all of
its assets and any successor by merger or operation of law) and shall inure to
the benefit of the heirs, personal representatives and estate of Indemnitee. The
Company shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
     14. Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of any Proceeding, Indemnitee will, if a claim in respect thereof is
to be made against the Company under this Agreement, notify the Company in
writing of the commencement thereof; but the failure so to notify the Company
will not relieve it from any liability that it may have to Indemnitee, except to
the extent but only to the extent the Company is actually and materially
prejudiced in its defense of such Proceeding as a result of such failure.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which Indemnitee notifies the Company:
     (a) The Company shall be entitled to participate therein at its own
expense; and
     (b) Except as otherwise provided in this Section 14(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof

- 7 -



--------------------------------------------------------------------------------



 



except as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof and engagement of counsel with respect thereto shall be at the expense
of Indemnitee, unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee or Indemnitee’s counsel shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or (iii) the
Company shall not have delivered to Indemnitee, within a reasonable time before
the expiration of the time period allotted by law to Indemnitee to move, answer
or otherwise plead in response to the notice of the commencement of such
Proceeding, notice of its assumption of the defense thereof and engagement of
counsel with respect thereto, in each of which cases the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or in the
right of the Company or as to which Indemnitee shall have made the conclusion
provided for in (ii) above; and
     (c) If the Company has assumed the defense of a Proceeding, the Company
shall not be liable to indemnify Indemnitee under this Agreement for any amounts
paid in settlement of any Proceeding effected without the Company’s written
consent. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on or disclosure obligation with respect to
Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.
     15. Payment of Expenses. All Expenses incurred by Indemnitee in advance of
the final disposition of any Proceeding or in connection with a determination of
entitlement to indemnification pursuant to Section 10 above, including the
enforcement of this provision, shall be paid by the Company at the request of
Indemnitee, each such payment to be made within 20 calendar days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such payment or payments from time to time. Indemnitee’s entitlement to such
Expenses shall include those incurred in connection with any action, suit or
proceeding by Indemnitee seeking a judgment in court or an adjudication or award
in arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall reasonably evidence the expenses
and costs incurred by Indemnitee in connection therewith and shall include or be
accompanied by an undertaking by or on behalf of Indemnitee to reimburse such
amount if it is finally determined, after all appeals by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified against such
Expenses by the Company as provided by this Agreement or otherwise. Indemnitee’s
undertaking to reimburse any such amounts is not required to be secured and
shall be interest-free.
     16. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement (including any provision within a single section,
paragraph or sentence) shall be held to be invalid, illegal or unenforceable for
any reason whatsoever (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not by themselves invalid,
illegal or unenforceable) shall not in

- 8 -



--------------------------------------------------------------------------------



 



any way be affected or impaired thereby, and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, all portions of
any paragraph of this Agreement containing any such provision held to be
invalid, illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent of the
parties that the Company provide protection to Indemnitee to the fullest
enforceable extent. This Agreement shall supersede and replace any prior
indemnification agreements entered into by and between the Company and
Indemnitee and any such prior agreements shall be terminated upon execution of
this Agreement.
     17. Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Company shall, to the fullest extent
permitted by law, contribute to the payment of Indemnitee’s Expenses, judgments,
fines, or penalties actually levied against Indemnitee or amounts paid in
settlement by or on behalf of Indemnitee, in an amount that is just and
equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Company or others pursuant
to indemnification agreements or otherwise; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to (i) the failure of Indemnitee to meet the
standard of conduct set forth in Section 3 or Section 4, as applicable, of this
Agreement or (ii) any limitation on indemnification set forth in Section 2 or
14(c) hereof.
     18. Insurance and Subrogation.
     (a) The Company covenants and agrees that, as long as Indemnitee shall be
entitled to indemnification under the terms of this Agreement, including
Section 11 hereof, the Company, subject only to paragraph (b) of this
Section 18, shall obtain and maintain in full force and effect directors’ and
officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers covering Indemnitee against any liability
asserted against or incurred by Indemnitee or on Indemnitee’s behalf in any
indemnified capacity whether or not the Company would have the power to
indemnify Indemnitee against such liability under this Agreement. In all such
D&O Insurance policies, Indemnitee shall be named as an insured in a manner that
grants Indemnitee the same rights and benefits as are granted to the most
favorably insured of the Company’s officers or directors.
     (b) Notwithstanding paragraph (a) of this Section 18, if the Company gives
reasonable prior written notice to Indemnitee of the termination of D&O
Insurance coverage, the Company shall be relieved of its duty to obtain and
maintain D&O Insurance in future periods, if the Company in good faith
determines that such insurance is not reasonably available in such future
periods, or the premium costs for such insurance are disproportionate to the
amount of coverage available, or the available coverage is so limited by
exclusions that it provides an insufficient benefit, or Indemnitee is covered by
similar insurance maintained by a subsidiary of the Company.
     (c) If the Company has D&O Insurance in effect at the time it receives a
notice pursuant to Section 14 hereof, the Company shall give due and prompt
notice of the commencement of

- 9 -



--------------------------------------------------------------------------------



 



such Proceeding to the insurer(s) in accordance with the procedures set forth in
the applicable policy. The Company shall thereafter take all necessary or
desirable action to cause each insurer to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
the applicable policy.
     (d) Anything herein or elsewhere to the contrary notwithstanding, the
Company shall not be liable to make any indemnity payment if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract or agreement.
     19. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):
If to the Company:
Thermadyne Holdings Corporation
16052 Swingley Ridge Rd., Suite 300
Chesterfield, MO 63017
Attn: General Counsel
Facsimile: 636-728-3011
If to Indemnitee:
     20. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
     21. Definitions. For purposes of this Agreement:
     (a) “Change in Control” shall be deemed to have occurred if: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934),
other than Angelo, Gordon & Co., shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 30% or more of the
issued and outstanding shares of capital Stock of the Company having the right
to vote for the election of directors of the Company under ordinary
circumstances; (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of the Company (together with any new directors whose election by the
board of directors of the Company or whose nomination for election by the
stockholders of the

- 10 -



--------------------------------------------------------------------------------



 



Company was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office; or (c) a “Change of Control” as defined in the
Indenture.
     (b) “Company” includes, without limitation and in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as he or she would have with respect to such constituent
corporation if its separate existence had continued.
     (c) “Disinterested Director” means a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.
     (d) “Expenses” includes, without limitation, expenses (including, without
limitation, interest, assessments and other charges) incurred in connection with
the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, attorneys’ fees and expenses, witness
fees and expenses, fees and expenses of accountants and other advisors,
retainers and disbursements and advances thereon, the premium, security for, and
other costs relating to any bond (including cost bonds, appraisal bonds, appeal
bonds or their equivalents), other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee in connection with any Proceeding for
which Indemnitee is not otherwise compensated by the Company or any third party
and any expenses of establishing a right to indemnification under Sections 8, 10
and 12 above but shall not include the amount of judgments, fines, or penalties
actually levied against Indemnitee or amounts paid in settlement by or on behalf
of Indemnitee.
     (e) “Indenture” means that certain Indenture dated as of February 5, 2004,
as amended by the Supplemental Indenture dated as of May 16, 2006 and the Second
Supplemental Indenture dated as of August 2, 2006, by and among the Company, as
issuer of 9.25% Senior Subordinated Notes due 2014 in an aggregate principal
amount of $175,000,000 issued thereunder, the subsidiary guarantors named
therein and U.S. Bank National Association, as trustee.
     (f) “Independent Counsel” means a law firm or a member of a law firm
neither of which is presently nor in the past ten (10) years has been retained
to represent: (i) the Company or Indemnitee in any matter material to either
such party, or (ii) any other party

- 11 -



--------------------------------------------------------------------------------



 



to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s right to indemnification
under this Agreement.
     (f) “Proceeding” includes any threatened, pending or completed
investigation, action, suit or other proceeding, whether brought in the name or
right of the Company or otherwise, against Indemnitee, and whether of a civil,
criminal, administrative or investigative nature, including, but not limited to,
actions, suits or proceedings in which Indemnitee may be or may have been
involved as a party or otherwise, by reason of the fact that Indemnitee is or
was a director, officer, employee or agent of the Company, or is or was serving
at the request of the Company as a director, officer, employee or agent of any
other entity, or by reason of anything done or not done by Indemnitee in any
such capacity, whether or not Indemnitee is serving in such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement.
     (g) “Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934).
     22. Other Provisions.
     (a) This Agreement shall be interpreted and enforced in accordance with the
laws of Delaware, as applied to contracts between Delaware residents entered
into and to be performed entirely within Delaware.
     (b) For purposes of any claims or proceedings to enforce this Agreement,
the Company consents to the jurisdiction and venue of any federal or state court
of competent jurisdiction in the states of Delaware and Missouri, and waives and
agrees not to raise any defense that any such court is an inconvenient forum or
any similar claim.
     (c) This Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.
     (d) This agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be

- 12 -



--------------------------------------------------------------------------------



 



discharged at any time for any reason, with or without cause, and with or
without severance compensation, except as may be otherwise provided in a
separate written contract between Indemnitee and the Company.
     (e) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights. The
Company shall pay or reimburse all expenses actually and reasonably incurred by
Indemnitee in connection with such subrogation.
     (f) No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
SIGNATURE PAGE TO FOLLOW
 

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.
THERMADYNE HOLDINGS CORPORATION

          By:         Name:        Title:     

INDEMNITEE

              [Name]   

- 14 -